Citation Nr: 1508398	
Decision Date: 02/25/15    Archive Date: 03/11/15

DOCKET NO.  12-02 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating, greater than 10 percent for bilateral defective hearing on an extraschedular basis.
 
2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU). 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had active service from August 1965 to July 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran appealed the determination made in the November 2011 decision, and timely perfected his appeal to the Board.  In June 2014 the Board remanded the immediate matter to VA's Director of Compensation and Pension Service, who conducted the requested determination and has returned the Veteran's case to the Board.
 
The Veteran testified before the undersigned Veterans Law Judge at a hearing held in Waco, Texas in April 2014.  A transcript of the hearing has been associated with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a total disability rating based on individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The schedular rating criteria are inadequate to rate the additional occupational and social impairment caused by the Veteran's service-connected bilateral defective hearing, particularly as the schedular criteria do not consider the significant effects of bilateral hearing loss on the Veteran's former occupation as a Social Security Administration Administrative Law Judge, including his difficulty understanding oral testimony.

2.  Bilateral hearing loss causes marked interference with occupational and social functioning beyond that contemplated by the schedular rating criteria that is consistent with the degree of impairment contemplated by a 20 percent extraschedular disability rating.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 20 percent extraschedular rating for bilateral hearing loss have been approximated for the entire rating period. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(b) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Extraschedular Rating for Bilateral Hearing Defect

In the November 2011 decision on appeal, the Veteran's noncompensable schedular rating for defective hearing was confirmed and continued.  However, during the period on appeal, a June 2013 decision by the RO granted the Veteran a 10 percent schedular evaluation effective September 30, 2010.  The Veteran appealed from the assigned rating, and in June 2014 the Board denied the Veteran's appeal for a higher schedular rating under the criteria described at 38 C.F.R. §§ 4.85, 4.86, DC 6100 (2014).  These criteria evaluate hearing impairment by mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85 (2014).

Disability ratings are to be based, as far as practicable, upon the average impairment of earning capacity.  38 C.F.R. § 3.321(b)(1) (2014).  However, in those exceptional cases where the schedular evaluations are found to be inadequate, an extraschedular evaluation can be provided commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  Initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for a given disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is considered to be adequately contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extraschedular consideration is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral).

In instances where the schedular evaluation does not contemplate the claimant's specific level of disability and symptomatology, it is found to be inadequate and the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" (including marked interference with employment and frequent periods of hospitalization).  Where such an exceptional disability picture exists, the matter is referred to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for the completion of a third step - a determination of whether the claimant's disability picture requires the assignment of an extraschedular rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).

As determined by the Board in its June 2014 decision, ridged application of the rating criteria does not provide a schedular rating of greater than 10 percent for the Veteran's hearing disability.  Nonetheless, the Veteran has reported concerns about safety, to include while driving and the safety of his wife.  For example, when his wife had fallen and called for help, he was unable to hear her.  On VA examination in April 2013, the examiner opined that functional impairments due to hearing loss included the risk of developing depression due to communication challenges; noting that the Veteran's word recognition ability was "only fair at best with amplification."  The examiner also agreed with the Veteran's safety concerns, such as being able to hear smoke alarms.  Finally, the examiner expressed concern over the "potential sedentary factor due to willingness to participate as much in social experiences because of communication challenges in noise."

The Veteran has argued that the schedular rating criteria are inadequate to rate his service-connected disability and that, in particular, hearing loss has had a pronounced effect on his ability to function in occupational and social settings.  During his hearing before the undersigned, the he reported exceptional difficulty in understanding speech.  He stated that while the use of hearing aids does increase hearing acuity, it does not aid in speech discrimination - a fact confirmed by the April 2013 VA examiner.  The Veteran also stated that as a result of increased speech discrimination deficits, he "lost self-confidence in being a judge," his former occupation, and described in detail how the loss of effective stereo hearing affected activities of daily living.  The Veteran reported that the loss of stereo hearing was exceptionally difficult as it made daily life more challenging in locating the source sounds, to include a ringing phone or his wife's voice, and was implicated in his unique pattern of poor speech discrimination. 

On review of the record, the Director of Compensation and Pension Service noted that the April 2013 VA examiner had reported the Veteran's hearing loss disability impacted his work and caused safety concerns.  Nonetheless, the Director concluded that the Veteran's hearing disability "does not present evidence of an exceptional or unusual disability picture, such as marked interference with employment that would render application of the current rating schedule criteria inadequate."

As noted, the Board had referred this matter to the Director - therein determining that the evidence demonstrated such an exceptional disability picture that the assigned 10 percent schedular evaluation was inadequate.  Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  That is, the Board already has found that the rating criteria does not adequately describe the Veteran's level and symptomatology.  Notwithstanding the Director's denial of an extraschedular rating, the Board is not prohibited from reviewing the matter and reaching a different conclusion.

The schedular criteria do not consider the significant effects of asymmetrically reduced hearing acuity, combined with heavily compromised speech recognition, on the Veteran's former occupation as an Administrative Law Judge (ALJ) with the Social Security Administration (SSA) - where his pattern of poor word recognition (unbenefited by the use of hearing aids) was especially disabling to the extent that his employment was highly dependent on exceptional oral and aural communication skills.  The Board is aware that the schedular criteria take in to account speech discrimination scores, however, the Veteran has presented competent and credible evidence showing that despite hearing aids, his hearing was still limited such that he was unable to converse accurately with others in his work environment, which presents a unique work impairment not contemplated by the schedular criteria.

Furthermore, the Board notes that the Veteran is service-connected for 20 separate additional disabilities, including partial loss of sense of smell, speech changes, Meniere's syndrome, and Parkinson's disease.  In light of these service-connected disabilities, the Veteran's poor speech discrimination is a uniquely disabling condition, further illuminating how the schedular criteria are inadequate in rating the Veteran's unique holistic disability picture.

The Board further finds that, to accord justice, the Veteran's disability requires the assignment of an extraschedular rating of 20 percent, but no greater, for bilateral hearing disorder throughout the entire period of the rating on appeal.  In assigning the extraschedular rating of 20 percent in this case, the Board notes and has applied VA's general rating principles that urge recognition of the actual additional impairment caused by a service-connected disability.  38 C.F.R. § 4.21 (2014) (rating regulations do not require that all cases show all findings specified by the Rating Schedule; coordination of rating with impairment of function expected in all instances).  In this particular case, while the evidence supports a finding of marked occupational and social interference, the evidence does not include quantifiable monetary loss or employment position changes to show additional interference than would be recognized by a 20 percent extraschedular rating. 

Resolving reasonable doubt in the Veteran's favor, the criteria for a 10 percent extraschedular rating for bilateral hearing loss, but no higher, have been approximated for the entire rating period.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321(b).  The 20 percent extraschedular rating under 38 C.F.R. § 3.321(b) is to be assigned in addition to, and separately rated apart from, any schedular rating percentage assigned for bilateral hearing loss under 38 C.F.R. § 4.85.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  A notice letter was sent to the Veteran in December 2010, prior to the initial adjudication of the increased rating claim on appeal.  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  Moreover, in a hearing before the undersigned, the presiding Veterans Law Judge clarified all issues on appeal and identified potentially relevant additional evidence that the Veteran may submit in support of the claim.  These actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).

For an increased-compensation claim, the US Court of Appeals of Veterans Claims (the Court) has held that § 5103(a) required, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009).  Such notice was provided in the letter sent to the Veteran in December 2010.

VA also has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records as well as records of private and VA treatment.  These pertinent records have been associated with the Veteran's claims file and reviewed in consideration of the issues before the Board.  The duty to assist was further satisfied by VA examinations, two of which were conducted in April 2013 with a third examination in December 2010.  During these examinations, the examiners conducted physical examinations of the Veteran including the administration of appropriate diagnostic testing, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2013); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claim and no further notice or assistance is required.

Finally, in June 2014 the Board remanded this matter for additional development, including consideration by the Director of Compensation and Pension Service of whether an extraschedular rating was warranted.  Since that time, the Director of Compensation and Pension Service considered the matter and issued a January 2015 "advisor review" memorandum.  Therefore, the Board finds that the June 2014 remand directives were substantially complied with, and the Board has properly proceed with the foregoing decisions.  See Stegall v. West, 11Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

An extraschedular evaluation of 20 percent for bilateral hearing loss is granted.


REMAND

Total Disability Rating Based on Individual Unemployability

In March 2013, the Veteran expressly withdrew his prior "request for compensation for inability to work."  However, during his April 2014 hearing before the undersigned, the Veteran reported that he that he left employment as an ALJ for SSA due to hearing difficulties.  The Board is under an obligation to consider the matter of entitlement to a total disability rating based on individual unemployability (TDIU) when raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The Veteran has met the schedular criteria for entitlement to TDIU throughout the period on appeal, which began in September 2010 when he sought an increased rating for service-connected defective hearing.  Nonetheless, while the schedular criteria 38 C.F.R. § 4.16(a) (2014) have been met, the Board finds that a VA examination is necessitated in order to fully develop the claim and accurately determine whether entitlement to TDIU may be established as related specifically to the Veteran's hearing.

Accordingly, this matter is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice regarding his claim of entitlement to a total disability rating based on individual unemployability.  The Veteran should be asked to inform VA of his complete occupational and educational history.

2.  Schedule the Veteran for a VA examination referable to his employability.  The claims file is to be made available to the examiner, and on examination the examiner should describe the full vocational and occupational impact of the Veteran's service-connected hearing  disorder in isolation, as well as in combination with his other service-connected disabilities.  

3.  After completing all indicated development above, readjudicate the claim for TDIU.  If any of the benefits sought on appeal remains denied, a supplemental statement of the case should be furnished to the Veteran, and he should be afforded a reasonable opportunity to respond.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


